Citation Nr: 0901966	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative left knee chondrocalcinosis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right knee degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for hiatal hernia with gastroesophogeal reflux 
("GERD"), status post nissen fundoplication.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1973 to November 
1973; September 1977 to September 1982; and August 1987 to 
November 1994.

These matters comes to the Board of Veterans' Appeals 
("Board") on appeal from July 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the veteran's 
claim for an evaluation in excess of 10 percent disabling for 
postoperative left knee chondrocalcinosis; denied his claim 
for an evaluation in excess of 10 percent disabling for 
hiatal hernia with GERD, status post nissen fundoplication; 
and denied his claim for an evaluation in excess of 10 
percent disabling for right knee degenerative joint disease.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative left knee 
chondrocalcinosis is manifested by only slight limitation of 
motion caused by symptoms such as pain, fatigue, weakness, 
and lack of endurance with repeated use.

2.  The veteran's service-connected postoperative right knee 
degenerative joint disease is manifested by only slight 
limitation of motion caused by symptoms such as pain, 
fatigue, weakness, and lack of endurance with repeated use.  

3.  The veteran's service-connected hiatal hernia with GERD, 
status post nissen fundoplication, is manifested by no more 
than dysphagia, epigastric pain, scapular pain, arm pain, 
passing of black-tarry stools, reflux and regurgitation of 
stomach contents, nausea and vomiting without considerable 
impairment of his health.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent disabling for postoperative left knee 
chondrocalcinosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent disabling for right knee degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent disabling for hiatal hernia with GERD, status post 
nissen fundoplication, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, Diagnostic Code 7346 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The notice 
must be provided before the initial unfavorable adjudication 
by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA essentially satisfied the notification 
requirements as to elements (3) and (4) for each issue under 
appeal by means of a letter dated April 2006, as well as 
portions of element (1).  The RO explained that a disability 
rating would be determined by applying relevant Diagnostic 
Codes, and explained the types of evidence that would be 
relevant, as well as his and VA's responsibilities.  The RO 
informed the veteran that to substantiate his claim, the 
evidence must show that his service-connected disabilities 
have gotten worse, and he was also informed that the factors 
under consideration included the impact of his condition and 
symptoms on employment, as required under element (1).  
However, he was not told that consideration also included the 
impact of his disability on his daily life, and the letter 
also did not advise the veteran as to the specific Diagnostic 
Codes as required under element (2) of Vazquez.

The U.S. Court of Appeals for the Federal Circuit ("Federal 
Circuit") recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error. VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the February 2007 Statement of the Case 
("SOC") advised the veteran of the specific Diagnostic 
Codes under which his disabilities were evaluated.  During 
the May 2006 VA medical examination, the veteran was 
questioned about the effect that his disabilities have on his 
employment and daily life.  In addition, he was advised in 
the notice letter that evidence considered in determining a 
disability rating included the duration and severity of his 
symptoms, and he was told that he could submit statements 
from individuals discussing how they have witnessed him being 
affected by his symptoms.  Therefore, the Board finds that he 
was essentially provided all the information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim for an 
increased rating, including with respect to elements (1) and 
(2) of Vazquez.  The record also reflects that the veteran 
has otherwise had a meaningful opportunity to participate in 
the development of his claim.  Therefore, the Board concludes 
that the veteran is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders, 487 F.3d 881.

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records, and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Board concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and private 
treatment records are in the file.  The claims file also 
contains the veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The veteran was provided with a VA examination (via QTC) in 
May 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and consistent with 
contemporaneous treatment records.  The examinations in this 
case are adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative left knee chondrocalcinosis; and 
an evaluation in excess of 10 percent disabling for right 
knee degenerative joint disease.

In the June 2006 rating decision, both the veteran's left and 
right knee disabilities were listed by the RO as having been 
rated under DC 5260.  However, based on the text of that 
decision, including the complaints and medical findings 
discussed therein, it would appear that both the veteran's 
disabling left and right knee disorders were actually rated 
by the RO under the criteria DC 5003.  As discussed above, DC 
5003 pertains to noncompensable limitation of motion 
established by objective findings, such as pain or swelling.  
In any event, the Board has considered whether higher or 
separate disability ratings are warranted under DCs 5260 or 
5261, as well as other diagnostic codes applicable to the 
knee.

However, based on a review of the complete record, the Board 
concludes that the competent medical evidence is against 
finding that a disability evaluation in excess of 10 percent 
is warranted for either the veteran's service-connected left 
knee chondrocalcinosis, or his right knee degenerative joint 
disease.

During a January 2003 VA examination, an x-ray of the left 
knee indicated that the joint spaces appeared to be intact, 
and there was no joint effusion or fracture.  An x-ray of the 
right knee revealed subtle chondrocalcinosis deposited about 
the knee.  There was no joint effusion or fracture.  Small 
radiopaque density was seen in the suprapatellar recess that 
could represent a small intraarticular body.  

Private medical records from the Pawhuska Indian Health 
Clinic and Claremore Indian Hospital in 2005 and 2006 
indicated a history of the veteran's 1992 arthroscopic left 
knee surgery; but there were no history or findings noted 
with regard to the right knee.

During the May 2006 VA examination, the examiner noted that 
the veteran's left knee was limited due to pain; during 
repeated use, it was also limited due to fatigue, weakness, 
and lack of endurance.  The left knee was not additionally 
limited by incoordination after repetition of movement.  
Flexion was 140 degrees, and extension was 0 degrees, which 
represent normal range of motion.  With regard to the 
veteran's right knee, the examiner found that it was limited 
due to pain; during repeated use, it was also limited due to 
fatigue, weakness, and lack of endurance.  The right knee was 
not additionally limited by incoordination after repetition 
of movement.  Flexion was 140 degrees, and extension was 0 
degrees.  There were no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding 
movement for either the left or right knee.  However, the 
examiner noted that these factors additionally limited the 
joint function of both the left and right knees by no more 
than 10 degrees.  The anterior and posterior cruciate 
ligaments stability test for both knees was within normal 
limits, as were the medial and lateral collateral ligaments 
stability test, and the medial and lateral meniscus test.  An 
x-ray of the left knee revealed chondrocalcinosis in the soft 
tissues; the diagnosis was left knee chondrocalcinosis with 
surgery.  It was noted that the veteran's condition had 
progressed since the January 2003 examination to left knee 
chondrocalcinosis, status post arthroscopic surgery with 
scars.  The diagnosis for the right knee was degenerative 
joint disease.  The examiner specifically noted that there 
had been no change in the condition of the veteran's right 
knee since the prior examination.  

Under DC 5003, these findings indicate that a 10 percent 
disability rating for left knee chondrocalcinosis is 
warranted, based on pain with some limited motion.  Although 
the examiner noted that due to his combined symptoms, the 
veteran's left and right knees were additionally limited by 
10 degrees, a compensable disability rating under DC 5261 
would not be warranted, as extension limited to 10 degrees 
warrants a 10 percent rating.  As the 10 percent rating 
already assigned under DC 5003 contemplates limitation of 
motion, a separate rating under DC 5261 would violate the 
rule against pyramiding.  The Board recognizes that, if 
compensable ratings were found to be warranted under both DC 
5260 and DC 5261, separate ratings would be permissible 
because each code contemplates a different type of motion.  
However, a compensable rating under DC 5260 is not warranted, 
as flexion limited to 10 degrees is noncompensable.  

Therefore, a 10 percent disability rating, and no more, for 
postoperative chondrocalcinosis, due to pain with limitation 
of motion, is warranted for the veteran's left knee under DC 
5003; and a 10 percent disability rating, and no more, for 
degenerative joint disease, due to pain with limitation of 
motion, is warranted for his right knee under DC 5003.  
Because the medical evidence does not establish flexion 
limited to 45 degrees, or extension limited to 15 degrees for 
either knee, a higher evaluation is not warranted for either 
the left or right knee.

The Board has also considered whether other diagnostic codes 
are applicable to the veteran's conditions.  Under DC 5257, 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  However, the May 2006 VA 
examination revealed no indications of either instability or 
subluxation in either knee.  Thus, separate compensable 
ratings under DC 5257 are not warranted.

The Board has considered the veteran's subjective reports of 
locking in his knee, and the possible application of DC 5258 
(dislocated semilunar cartilage) and DC 5259 (removal of 
semilunar cartilage, symptomatic), which both address issues 
of cartilage damage.  However, because the objective evidence 
during the relevant appeal period does not disclose a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion, nor does the evidence show 
symptomatology related to the removal of semilunar cartilage 
that is not contemplated by the current rating based on 
painful and limited motion.  Thus, DCs 5258 and 5259 are not 
applicable.  The remaining applicable diagnostic codes 
relating to knee disabilities include DC 5256 (ankylosis of 
the knee), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (for genu recurvatum).  However, as there is no 
evidence of record to indicate that the veteran has ankylosis 
of the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum on either knee, these diagnostic 
codes are also not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the veteran's claim 
that he has experienced weakness, stiffness, swelling, giving 
way, easy falls and lack of endurance due to his bilateral 
knee condition, including locking in the right knee, as well 
as the VA examiner's findings of pain, fatigue, weakness and 
lack of endurance with repetitive use.  However, the Board 
notes that the 10 percent rating assigned for both knees 
under the criteria of DC 5003 contemplates an otherwise 
noncompensable degree of limitation of motion accompanied by 
symptoms that cause additional functional impairment, such as 
painful motion.  Furthermore, even taking into account the 
additional functional loss caused by these limitations, the 
VA examiner still found that flexion and extension were only 
limited an additional 10 degrees in each knee.  As noted, 
that additional degree of limitation of motion is not 
sufficient to meet the criteria for separate compensable 
ratings under DC 5260 and 5261.  Therefore, in this case, the 
Board finds that the 10 percent currently assigned already 
contemplates the degree of functional loss demonstrated.

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, however the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The evidence 
does not show that the veteran requires frequent or lengthy 
periods of hospitalization for his disabilities, or that his 
disability markedly interferes with his employment or 
employability.  The VA examiner specifically noted that the 
veteran's service-connected disabilities had only a minimal 
impact on his daily living, and there were no objective 
medical findings of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Although the Board 
has considered the veteran's lay assertions expressing 
disagreement with that finding by the examiner, the Board 
places more probative weight on the conclusions of the health 
care specialist, which were based on thorough clinical 
evaluation.  As such, referral for extraschedular 
consideration is not warranted.  

In summary, the Board concludes that the preponderance of the 
evidence of record is against veteran's claim for an 
increased rating for the left and right knees.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for hiatal hernia with GERD, status post nissen 
fundoplication.

The veteran's service-connected disability has been 
characterized as hiatal hernia with GERD, status post nissen 
fundoplication has been evaluated at 10 percent disabling 
under DC 7346.  Under DC 7346, pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
heath warrant a 60 percent rating; persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health warrant 
a 30 percent rating; and two or more of the symptoms for the 
30 percent evaluation of less severity warrant a 10 percent 
rating.

As will be discussed below, following a nissen fundoplication 
to treat his GERD, the veteran has been noted to have a 
ventral hernia.  For example, the VA examiner who evaluated 
the veteran in May 2006 noted the presence of a ventral 
hernia, as do private medical records dated in January 2006.  
Therefore, the Board will also consider application of 38 
C.F.R. § 4.114, DC 7339 (2008), which provides that a 0 
percent rating is contemplated for a postoperative ventral 
hernia that is healed with no disability and no belt 
indicated.  A 20 percent rating is warranted for a small, 
postoperative ventral hernia that is not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post- operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Based on a review of the complete evidence of record, the 
Board finds that the competent medical evidence is against 
finding that a disability evaluation in excess of 10 percent 
is warranted for the veteran's hiatal hernia with GERD, 
status post nissen fundoplication.

Private medical records from the Pawhuska Indian Health 
Clinic and Claremore Indian Hospital in 2006 reveal that the 
veteran was seen with complaints of anemia, epigastric pain, 
nausea and black-tarry stools.  (See treatment records, 
January 2006).  He underwent a colonoscopy, upper endoscopy 
and esophagogastroduodenoscopy with biopsies.  The diagnosis 
was black-tarry stools and abnormal upper gastrointestinal 
series, with a question of neoplasm at the gastric emptying 
junction.  No significant gastritis or evidence of 
Helicobacter was identified.  

During a May 2006 medical examination, the veteran claimed 
that he was still suffering from GERD.  Upon examination, the 
examiner noted that other than some weight gain, the disorder 
did not affect the veteran's general body health.  She 
further noted that the hiatal hernia with abdominal scar had 
resulted in constant dysphagia, epigastric pain, scapular 
pain, arm pain, black-tarry stools, reflux and regurgitation 
of stomach contents, and nausea and vomiting.  However, she 
found that the condition did not result in anemia or 
malnutrition.  The examiner also noted that the veteran had 
undergone a nissen fundoplication.  However, she found that 
there was no functional impairment resulting from any of 
these conditions.  She concluded that the previous diagnosis 
of hiatal hernia with GERD was changed to include status post 
nissen fundoplication, with abdominal scar.

Based upon these findings, a 10 percent disability evaluation 
for hiatal hernia with GERD, status post nissen 
fundoplication, but no more, is warranted under DC 7346.  
38 C.F.R. § 4.114 (2008).  As discussed above, although the 
veteran's condition was productive of several symptoms, 
including dysphagia, epigastric pain, gastric reflux and 
regurgitation, none of his symptoms were found to have any 
impairment on his general health.  As such, he is not 
eligible for either a 30 percent or 60 percent disability 
rating.  Although the veteran has argued that his disability 
does impair his health to a considerable degree or more, the 
Board places more probative weight on the opinion of the VA 
examiner, a competent health care specialist, who considered 
the veteran's complaints, but also based her findings on a 
thorough physical examination.

Furthermore, as the need for a supporting belt at any time 
for ventral hernia has not been shown, the Board further 
finds that the veteran's disability has not met the 
requirements a compensable rating under DC 7339.

Additionally, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There is no 
evidence that the veteran requires frequent or lengthy 
periods of hospitalization for his disabilities, nor is there 
any objective medical evidence of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Moreover, although the veteran claims that his condition 
resulted in his no longer being able to work (See VA Form 
8940, March 2006), the VA examiner did not indicate such 
findings.  In fact, the VA examiner found that the condition 
did not affect his general health, and had only minimal 
impact on his daily living.  As such, referral for 
extraschedular consideration is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for an 
increased rating for his disabling hiatal hernia with GERD, 
status post nissen fundoplication.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative left knee chondrocalcinosis is 
not warranted.

Entitlement to an evaluation in excess of 10 percent 
disabling for right knee degenerative joint disease is not 
warranted.

Entitlement to an evaluation in excess of 10 percent 
disabling for hiatal hernia with GERD, status post nissen 
fundoplication is not warranted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


